                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         PHILIP MICHAEL GARCIA,
                                   7                                                            Case No. 19-cv-02083-JSC
                                                         Plaintiff,
                                   8
                                                  v.                                            ORDER TO SHOW CAUSE
                                   9
                                         JOE LIZARRAGA,                                         Re: Dkt. No. 1
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a prisoner of the State of California, filed a habeas corpus petition pursuant to 28

                                  14   U.S.C. § 2254. Petitioner has paid the $5.00 filing fee. His petition sets forth 5 claims challenging

                                  15   the constitutionality of petitioner’s conviction in state court:

                                  16               1. Petitioner was denied his Sixth Amendment right to confront and cross-examine

                                  17                   witnesses and Fourteenth Amendment right to Due Process when the Court of Appeal

                                  18                   found that he was not prejudiced by the Crawford error as it related to the substantive

                                  19                   charges.

                                  20               2. Petitioner was denied his Fourteenth Amendment right to Due Process when the state

                                  21                   court held that petitioner was not entitled to bifurcation or severance of the gang count

                                  22                   or allegations from the substantive criminal offenses.

                                  23               3. Petitioner was denied his Fourteenth Amendment right to Due Process when the

                                  24                   prosecutor violated the Supreme Court’s holding in Brady v. Maryland, 373 U.S. 83

                                  25                   (1963) by failing to turn over impeachment evidence related to prosecution witness

                                  26                   Patricia Torres.

                                  27               4. Petitioner was denied his Sixth Amendment right to a trial by an impartial jury and

                                  28                   Fourteenth Amendment right to Due Process when the trial court denied his motion for
                                   1                  a new trial based on evidence that the jury was biased against petitioner.

                                   2              5. Petitioner was denied his Sixth Amendment right to notice of the charges against him

                                   3                  and Fourteenth Amendment right to Due Process where the jury found true the

                                   4                  allegation pursuant to Penal Code section 12022.53(c)(1) despite the fact that the

                                   5                  information did not allege such a violation.

                                   6          These claims, when liberally construed, are cognizable and potentially meritorious. Good

                                   7   cause appearing, Respondent is hereby ordered to show cause why the petition should not be

                                   8   granted.

                                   9          In order to expedite the resolution of this case, it is further ordered as follows:

                                  10          1. The Clerk shall serve Respondent and the Respondent’s attorney, the Attorney General

                                  11   of the State of California, with a copy of this order and the petition with all attachments.

                                  12          2. Consistent with Habeas Local Rule 2254-6, Respondent shall file with the court and
Northern District of California
 United States District Court




                                  13   serve on petitioner, within 60 days of service of the petition and this order, an answer conforming

                                  14   in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing cause why a writ of

                                  15   habeas corpus should not be granted based on the claims found cognizable herein. Respondent

                                  16   shall file with the answer and serve on petitioner a copy of all portions of the state trial record that

                                  17   have been transcribed previously and that are relevant to a determination of the issues presented

                                  18   by the petition.

                                  19          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  20   court and serving it on Respondent within 30 days of the date the answer is filed.

                                  21          3. Respondent may file, within 60 days, a motion to dismiss on procedural grounds in lieu

                                  22   of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing

                                  23   Section 2254 Cases. If Respondent files such a motion, petitioner shall file with the court and

                                  24   serve on respondent an opposition or statement of non-opposition within 30 days of the date the

                                  25   motion is filed, and Respondent shall file with the court and serve on Petitioner a reply within 14

                                  26   days of the date any opposition is filed.

                                  27          4. The Clerk shall send a notice to Petitioner and Respondent regarding consenting to the

                                  28   jurisdiction of a magistrate judge.
                                                                                          2
                                   1         IT IS SO ORDERED.

                                   2   Dated: April 18, 2019

                                   3

                                   4                                 ________________________
                                                                     JACQUELINE SCOTT CORLEY
                                   5                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 3
